 



Exhibit 10.16

     
GUITTARD®
  FIRM

  CONTRACT

  F 113 through F 117
Since       1868
  February 3, 2005

GUITTARD CHOCOLATE CO. OF BURUNGAME, CALIFORNIA, AGREES TO SELL, AND

     
ROCKY MOUNTAIN CHOCOLATE FACTORY
   
265 TURNER DRIVE
  ACCT: 475155
DURANGO, CO 81301
       PHONE: 970-247-4943
ATTN: MR. BRYAN MERRYMAN
   

AGREES TO PURCHASE THE FOLLOWING SUBJECT TO THE CONDITIONS INDICATED BELOW:

                              PRICE PER     QTY.   ITEM   PACK   POUND   F.O.B.
LOCATION
*
  *   *   *   *

               
 
               

F.O.B.       SEE ABOVE

 

WITHDRAWALS TO START NOW                                 AND TO BE COMPLETED BY
DEC. 31, 2005

 

     At seller’s option withdrawal date may be extended ninety days at an
additional charge of one hundred and thirty cents per hundred weight.

     Our terms are 2% ten days, thirty days net, seller’s credit department
having the right to determine the amount of open credit during the thirty day
period. If buyer fails to fulfill the terms of payment, the seller has the right
to defer shipments until such payments are made.

     Should any form of tax be levied by the United States Government, or any
political subdivisions, on these items, or on the raw materials contained
therein, it shall be assumed and paid for by the buyer.

     Performance of this contract by the seller shall be excused in the event of
floods, fires, strike, plant disablement, war, raw material controls, acts of
God, or other conditions beyond its control, no matter where such event occurs.

     Buyer will be protected against advance in price, but it is understood and
agreed that the above prices are NOT GUARANTEED AGAINST decline.

     
ACCEPTED BY:
  ACCEPTED BY:
 
   
ROCKY MTN. CHOCOLATE FACTORY
  GUITTARD CHOCOLATE COMPANY
 
   
CUSTOMER NAME
         
/s/ Bryan J. Merryman
  /s/ Mark Spini
 
   
BUYER
         
February 23, 2005
  February 3, 2005
 
   
Date
  Date

CUSTOMER COPY

Legend:



--------------------------------------------------------------------------------

     * The material has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Commission.

GUITTARD CHOCOLATE COMPANY
MANUFACTURERS OF CHOCOLATE AND COCOA PRODUCTS • 10 GUITTARD ROAD, BURLINGAME, CA
94010-2203
P.O. BOX 4308 • BURLINGAME, CA 94011-4308
(650) 697-4427 • (800) 468-2462 • FAX (650) 692-2761 • www.guittard.com

 